Case 1:20-cv-00273-JAO-WRP Document 24 Filed 06/23/20 Page 1 of 1                                                  PageID #: 604




                                                                                                                     Letter
                                      JAMES HOCHBERG
                                  ATTORNEY AT LAW, LLLC
                                                          June 23, 2020

  The Honorable Judge Jill A. Otake
  Otake Orders@hid.uscourts.gov
  United States Courthouse
  300 Ala Moana Boulevard, Room C-338
  Honolulu, Hawaii 96850-0338

            Re:       Carmichael et vs. Governor Ige; Case No. 1:20-cv-00273 JAO-WRP

  Dear Honorable Judge Otake:

          This letter is jointly written by counsel for all parties in the above-referenced litigation,
  pursuant to the Court’s Order (docket item 22). Please be advised that, pursuant to your Order,
  Craig Iha and Jim Hochberg met on June 22, 2020 to confer on the process for the hearing in
  your courtroom on July 2, 2020 at 11:00 a.m. This letter is provided to inform your Honor that
  the parties are in agreement to conduct the hearing completely by Skype with none of the parties,
  their representatives or their counsel in your courtroom. In addition, as discussed in your status
  conference Order, Mr. Iha informed Mr. Hochberg that Governor Ige will be filing a motion in
  Civil No. 20-00268-DKW-RT, For Our Rights, et al. v. David Y. Ige, et al., asking the magistrate
  judge to consolidate this case with that related case. Mr. Hochberg confirmed to Mr. Iha that the
  plaintiffs in the Carmichael case will strongly object to consolidation and will be filing an
  opposition in the For Our Rights case. Mr. Iha confirmed that Governor Ige will not object to the
  Carmichael plaintiffs filing an opposition to the motion, without waiving any arguments
  regarding the filing. The parties in this action will provide courtesy copies of all relevant filings
  to your Honor.

                                               Sincerely,


                                                /s/ James Hochberg                 /s/ Craig Iha
                                               JAMES HOCHBERG                     CRAIG IHA
  :JH

  C:\Users\Jim\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\V06VD8Y1\2020 6 23 Approved Joint Ltr to Judge Otake re
  process for July 2 hearing on TRO motion.wpd




                                                           Address: 700 Bishop Street, Suite 2100, Honolulu, Hawaii 96813
                                                                           USPS: P.O. Box 3226, Honolulu, Hawaii 96801
                                                                                                Telephone: 808-256-7382
                                                                                    Email: Jim@JamesHochbergLaw.com
